Citation Nr: 1812242	
Decision Date: 02/28/18    Archive Date: 03/08/18

DOCKET NO.  12-31 230	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1. Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a kidney disability; and if so whether service connection is warranted.

2. Entitlement to service connection for diabetes mellitus Type 2, to include as secondary to service-connected disabilities.

3. Entitlement to service connection for obesity, to include as secondary to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States




ATTORNEY FOR THE BOARD

Rachel Mamis, Associate Counsel


INTRODUCTION

The Veteran had active military service from May 1976 to December 1979.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of December 2008 and August 2010 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO). 


FINDINGS OF FACT

1. Service connection for a kidney disability (claimed as a kidney mass) was initially denied in a March 1981 rating decision.  The Veteran did not appeal that decision or submit new and material evidence within one year of notification and the decision is final.

2. The evidence added to the record since the March 1981 denial, when considered with previous evidence, does not relate to an unestablished fact necessary to substantiate the claim or raise a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for a kidney disability.

3. The preponderance of the probative evidence indicates that diabetes was not shown in service or for many years thereafter and is not related to service, or to a service-connected disability.

4. Obesity is a symptom, manifestation, or complication of disability; it is not a disability itself.




CONCLUSIONS OF LAW

1. The March 1981 rating decision is final.  38 U.S.C. § 7105(c) (2012); 38 C.F.R. §§ 3.156, 20.302 (2017).

2. New and material evidence has not been received to reopen the claim for service connection for a kidney disability.  38 U.S.C. § 5108 (2012); 38 C.F.R. §3.156 (2017). 

3. The criteria for service connection for diabetes mellitus Type 2 have not been met.  38 U.S.C. §  1112, 1131, 1137, 5107 (2012); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2017).

4. The criteria for service connection for obesity have not been met.  38 U.S.C. § 1131, 5103A (2012); 38 C.F.R. § 3.303, 4.1 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Claims to Reopen

Claim for a Kidney Disability
 
A March 1981 rating decision denied service connection for a kidney disability based on a finding that the Veteran did not have a diagnosis of any kidney disability.  The Veteran did not appeal that decision.

Generally, if a claim of entitlement to service connection has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C. § 5108 (2012).

New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative, nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (a).  The Court interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  Shade v. Shinseki, 24 Vet. App. 110 (2010). 

New and material evidence can be construed as that which would contribute to a more complete picture of the circumstances surrounding the origin of a Veteran's disability or injury, even when it would not be enough to convince the Board to grant the claim.  Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

VA must review all of the evidence submitted since the last final rating decision to determine whether the claim may be reopened.  Hickson v. West, 12 Vet. App. 247, 251 (1999).  Despite the determination reached by the RO, the Board must find new and material evidence in order to establish its jurisdiction to review the merits of a previously denied claim.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996); Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

The evidence considered at the time of the March 1981 rating decision included service treatment records (STRs), an October 1980 VA examination, VA treatment records including a December 1980 renal scan with essentially normal findings, although there was question of an abnormality in the right lower pole.  Service connection was denied in that rating decision because there was no evidence that the Veteran had a diagnosed kidney disability. 

Upon review of the record, the Board finds that new and material evidence has not been received to reopen the claim for service connection for a kidney disability.

The evidence that has been received since the March 1981 rating decision includes the following: additional VA treatment records, which show that the Veteran has a finding of renal cysts, but fails to show that he has been diagnosed with a kidney disability.  The records also contain no mention or provide any nexus between any potential kidney disability and an in-service incident, event or injury.  The Veteran has not, in fact, submitted any additional statements or information indicating his belief as to the connection between his service and a kidney disability, and the Board can find none.

The Board therefore finds that the evidence added to the record since the March 1981 rating decision is not new and material.  The additional medical evidence is redundant and does not speak to the reasons the claim was denied.  Specifically, there is still no indication from the evidence of record that the Veteran has been diagnosed with a kidney disability, let alone one that may be related to his active service.  The relevant medical evidence indicates only that the Veteran has been found to have renal cysts on radiological imaging, without any further diagnosis or treatment for any kidney disability or disease, or any correlation to an in-service incident, event or injury.  Therefore, the evidence added to the record is not sufficient to raise a reasonable possibility of substantiating the claim.  

Accordingly, because new and material evidence has not been received, reopening of the claim of entitlement to service connection for a kidney disability is not warranted.

Claims for Service Connection

Claim for Diabetes Mellitus

The Veteran is seeking service connection for diabetes, to specifically include as due to service-connected disabilities.  As an initial matter, the Board notes that the Veteran has been diagnosed with diabetes.  Accordingly, the first criterion for establishing service connection has been met.  The question here is whether this condition is related to a service-connected disability.

Post service VA treatment records indicate that the Veteran was first diagnosed with diabetes in approximately late 2005.  After review of the record, the Board notes that the Veteran was not shown to have diabetes in service or within one year following service, and did not report a diagnosis until over 25 years after service. There is no medical evidence of record that even suggests the Veteran's diabetes is related to service.  In fact, the Veteran has not alleged, and the evidence does not support that the Veteran's diabetes is related to active service.  Rather, the Veteran has claimed that his diabetes is due to a sedentary lifestyle caused by chronic back and extremity pain from his service-connected lumbar spine disability and residuals of cold weather injuries.

In this regard, the Board notes the May 2010 private opinion letter from Dr. K. Carter which noted that the pain from the Veteran's service-connected injuries has caused him to maintain a very sedentary lifestyle.  It also notes the Veteran's diagnosis of diabetes, and concludes only that the Veteran's diabetes has potentially aggravated his service-connected neuropathies, which are not currently on appeal.  Dr. Carter's opinion is silent for any indication that the reverse was true; in other words, that the Veteran's diabetes was caused or aggravated by the neuropathies.  The Board therefore finds that Dr. Carter's opinion is of limited probative with respect to this claim.

The Board additionally acknowledges that a VA medical examination or medical opinion has not been obtained in response to the claim.  VA is obliged to provide a VA examination or obtain a medical opinion when: (1) there is competent evidence that the Veteran has a current disability (or persistent or recurrent symptoms of a disability), (2) there is evidence establishing that the Veteran suffered an event, injury or disease in service or has a disease or symptoms of a disease within a specified presumptive period, (3) the evidence indicates that the current disability or symptoms may be associated with service or with another service-connected disability, and (4) there is not sufficient medical evidence to make a decision.  38 C.F.R. § 3.159(c)(4) (2016); Charles v. Principi, 16 Vet. App. 370 (2002).

Although the Veteran has received a diagnosis of diabetes, there is no competent medical opinion that the Veteran's diabetes is due to or aggravated by his back or his polyneuropathies.  Therefore, the Board finds that the medical evidence currently of record is sufficient to decide the claim and a VA examination or medical opinion is unnecessary.  Neither the Veteran nor his representative has identified any outstanding evidence, to include medical records, which could be obtained to substantiate the claim.  The Board is also unaware of any outstanding evidence.

On the above, the Board finds that the preponderance of the evidence is against the claim and entitlement to service connection for diabetes, to include as secondary to service-connected disabilities is not warranted.  38 U.S.C. §5107(b) (2012); Gilbert v. Derwinski, 1 Vet App. 49 (1990). 

Claim for Obesity

The Veteran is additionally seeking service connection for obesity, to specifically include as due to service-connected disabilities.  As noted in the discussion above,  the Veteran has not alleged, and the evidence does not support that the Veteran's obesity is related to active service.  Rather, the Veteran has claimed that his obesity is due to a sedentary lifestyle caused by chronic back and extremity pain from his service-connected lumbar spine disability and residuals of cold weather injuries.

The Board notes that VA treatment records indicate the Veteran been diagnosed as obese.  However, the Court has held that "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability there can be no valid claim."  38 U.S.C. §§ 1110, 1131; Degmetich v. Brown, 104 F. 3d 1328 (1997); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

Obesity, or being morbidly overweight, is a particularity of body type alone and is not considered a disability for which service connection may be granted.  See generally, 38 C.F.R. Part 4 (VA Schedule for Rating Disabilities does not contemplate a separate disability rating for obesity); VAOPGCPREC 1-2017.  Rather, applicable VA regulations use the term "disability" to refer to the average impairment in earning capacity resulting from diseases or injuries encountered as a result of or incident to military service.  Allen v. Brown, 7 Vet. App. 439 (1995); 38 C.F.R. § 4.1. (2017)

In sum, there must be competent evidence of a current disability to support service connection, and particularities of body type, such as being overweight or underweight, do not of themselves constitute disease or disability.  Since obesity is not a disease or disability for which service connection may be granted on a direct or secondary basis, the claim must be denied.


ORDER

Entitlement to service connection for a kidney disability is denied.

Entitlement to service connection for diabetes mellitus is denied.

Entitlement to service connection for obesity is denied.



____________________________________________
M. E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


